                             UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON




CARLOS ARTURO VASQUEZ-                                                Case No. 3:19-cv-00075-AA
MALDONADO,
                                                                          OPINION AND ORDER
               Petitioner,

       v.

J. SALAZAR, Warden,

               Respondent.


AIKEN, District Judge:

       Petitioner, an inmate at the Federal Correctional Institution in Sheridan, Oregon (FCI

Sheridan), brings a federal habeas petition pursuant to 28 U.S.C. § 2241. Petitioner alleges that

the Bureau of Prisons (BOP) violated his rights to due process when he was found guilty of

disciplinary violations. For the reasons explained below, the petition is denied.

                                         BACKGROUND

       On November 25, 2017, FCI Sheridan Officer Blasch searched the cell occupied by

petitioner and his cellmate. Officer Blasch found "a detergent box containing several pens,

pencils and various papers" and opened one of the pens. Cortez Deel. Att. 1 at 7 (ECF No. 15).


1   - OPINION AND ORDER
He noticed that the ink rod was an "odd color and appeared to be filled with something other

than ink." Id. Officer Blasch confiscated the pen and forwarded it for testing.

        On November 26, 2017, a BOP technician, Prock, tested the substance found in the pen

to detect the presence of drugs, using a "NIK test kit A." Id. Att. 1 at 5. The substance tested

positive for Amphetamine type compounds, reflected by an orange or brown color. Prock

conducted a second test with "kit U," which resulted in a positive test for Amphetamines,

reflected by a burgundy color. Id.

        On November 26, 2017, Prock issued an incident report charging petitioner with a

violation of Code 113, "Possession of Narcotics." Id. Petitioner received a copy of the incident

report on the same day and declined to make a statement. Cortez Deel. Att. 1 at 6.

        On November 28, 2017, the Unit Disciplinary Committee (UDC) considered the charges

and referred them to the Disciplinary Hearing Office (DHO) for consideration. See id. Att. 1 at 5.

Petitioner received and signed a notice of rights before the DHO. See id. Att. 1 at 9. Petitioner

did not request a staff representative at that time and indicated he would not call any witnesses.

Id. Att. 1 at 10.

        On December 5, 2017, petitioner requested that Maintenance Worker Foreman C.

Toombs act as his staff representative. See id. Att. 1 at 2. Toombs agreed and was duly

appointed. Cortez Deel. Att. 1 at 8.

        On December 5, 2017, a disciplinary hearing was conducted before DHO Cortez. See

Cortez Deel.    ,r   4 & Att. 1 at 1-3. Prior to commencing the hearing, DHO Cortez allowed

petitioner and Toombs to consult and determine whether they were ready to proceed. See id.    ,r 5.
Petitioner indicated he was prepared to proceed. Id.




2    - OPINION AND ORDER
        DHO Cortez advised petitioner of his rights and confirmed that petitioner had received a

copy of the incident report and did not wish to call any witnesses. See id Att. 1 at 2. Petitioner

indicated that he understood his rights. See id.

        Petitioner denied the charge and made the following statement: "I was not in possession

of that pen. There was a lot of pens in there. I would like SIS to test that again." Id Att. 1 at 1, 3.

Toombs also stated, "I would be interested in seeing if another random test would test positive as

well, just to rule out the possibility of it being the same. He hasn't had any issues in his past

except for about four years ago." Id. Att. 1 at 1.

        DHO Cortez determined sufficient evidence supported the charge, based on the reports

and statements of Blasch and Prock. Cortez Deel. ,I 8. Nonetheless, DHO Cortez deferred his

decision and requested additional testing and testimony. Id. Specifically, DHO Cortez asked

Prock to obtain a pen identical to the one in which the drugs were found, test the ink cartridge

from that pen, and submit testimony regarding whether it generated a false positive for

amphetamines. Id.

        On December 7, 2017, Prock submitted a memorandum to the DHO with the following

statements:

        I also tested an ink [cartridge] that was brand new, that was the same brand and
        color as the ink that was found in cell 205 unit lA. It was found that the liquid in
        the [cartridge] was a different (sic). The liquid in the [cartridge] that was
        recovered from the cell was not as thick as the new pen [cartridge]. I tested the
        liquid the same way I tested the liquid that was recovered from cell 205 unit lA.
        The test result from NIK Test kit "A" was negative for amphetamine type
        compounds. By testing the liquid from a brand new pen I was able to rule out that
        the test was a false positive, and also comparing the liquids from the ink
        [cartridge] found and the brand new one, I found that the liquid inside did not
        match as it should have being that the [cartridges] were the same brand and color.

Id. Att. 1 at 16.



3    - OPINION AND ORDER
        On December 7, 2017, DHO Cortez considered the results of the additional conducted by

Prock and found that petitioner violated Code 113. DHO Cortez sanctioned petitioner with 41

days loss of good conduct credit, twenty-one days of disciplinary segregation, one-year loss of

visiting privileges, one year of visiting restrictions, and a $100 fine. Id.   ,r 12 & Att. 1 at 3.
                                            DISCUSSION

        Petitioner maintains that the disciplinary hearing violated his procedural due process

rights because he was not given adequate notice of the charges against him, he was not allowed a

representative, the DHO was biased, and the DHO's findings were not supported by the

evidence.

        "Prison disciplinary proceedings are not part of a criminal prosecution, and the full

panoply of rights due a defendant in such proceedings does not apply." Woljfv. McDonnell, 418

U.S. 539, 556 (1974). Instead, due process requirements are met if the inmate receives: 1)

advance written notice of the charges and the evidence against him; 2) an opportunity to present

documentary evidence and witnesses; 3) legal assistance if the charges are complex or the inmate

is illiterate; 4) a written statement describing the reasons for the disciplinary action; and 5) a

disciplinary decision supported by "some evidence" in the record. Id. at 563, 566, 570;

Superintendent v. Hill, 472 U.S. 445, 454-55 (1985).

        Judicial review of a prison disciplinary decision is limited to whether there is a denial of

procedural due process or evidence of an arbitrary and capricious action. Hill, 472 U.S. at 455;

Cato v. Rushen, 824 F.2d 703, 705 (9th Cir. 1987). A court must defer to a prison official's

judgment and cannot substitute its view of the facts presented in a prison disciplinary hearing.

See Hill, 472 U.S. at 455 (the "some evidence" standard does not allow "examination of the




4    - OPINION AND ORDER
entire record, independent assessment of the credibility of witnesses, or weighing of the

evidence").

       Here, it is undisputed that petitioner received written notices of the charges, the

opportunity to present evidence, and written findings that explained the reasons for the DHO's

decision. Cortez Deel. & Att. 1. Petitioner was also afforded the right to a staff representative,

who advocated on his behalf and asked DHO Cortez to review additional evidence.

       Petitioner nonetheless argues that the hearing violated his due process rights, because he

and Toombs had only five minutes to confer before the disciplinary hearing, and neither he nor

Toombs was allowed to review the additional testing evidence submitted by Prock after the

hearing. However, petitioner did not ask for a representative until the day of his disciplinary

hearing, and he did not request additional time to confer with Toombs. Cortez Deel.          ,r,r 4-5   &

Att. 1 at 10. In these circumstances, the short time for conferral did not violate petitioner's rights.

Further, even though petitioner and Toombs did not have the opportunity to review the second

test results of an identical pen, the evidence was obtained to determine whether the initial testing

could have resulted in a false positive. The evidence against petitioner remained the discovery of

the pen and the initial testing, and petitioner had notice of this evidence.

       Petitioner also argues that the evidence did not support the DHO's decision and DHO

Cortez exhibited bias by reviewing additional evidence. As noted above, judicial review of a

prison disciplinary decision is limited; this Court cannot overturn the disciplinary decision of

prison officials so long as the decision is supported by "some evidence." Hill, 472 U.S. at 455-

56; Cato, 824 F.2d at 705. Here, the record includes sufficient evidence to support the DHO's

findings, including the reports of Blasch and Prock, the positive NIK tests, and the physical

evidence. See generally Cortez Deel. & Att. 1 at 3, 5, 7.


5   - OPINION AND ORDER
       Finally, petitioner notes that his cellmate, who was charged with the same violation,

obtained remand of his disciplinary proceedings on appeal and admitted that the pen was his and

not petitioner's. However, remand of the cellmate's case was based on "questions concerning the

disciplinary process" because only one test, the NIK test K, was conducted. Pet. at 14 (ECF No.

1); Pet'r Reply at 39 (ECF No. 16). In petitioner's case, two tests were conducted, along with

additional testing of an identical pen. Regardless of the cellmate' s admission during his appeal,

sufficient evidence supported the DHO's findings in petitioner's case.

       Accordingly, the requirements of due process were met, and petitioner is not entitled to

habeas relief.

                                        CONCLUSION

        The Petition for Writ of Habeas Corpus Pursuant to 28 U.S.C. § 2241 (ECF No. 1) is

DENIED and this case is DISMISSED.

        DATED this~~ of February, 2020.



                                        aw_~
                                           Ann Aiken
                                   United States District Judge




6    - OPINION AND ORDER
